IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-31478
                            Summary Calendar



HELENA ORPHEY,

                                               Plaintiff-Appellant,

versus

LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY,

                                               Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                             (99-CV-1612)
                        --------------------
                            July 17, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Helena Orphey has appealed the district

court's   judgment   affirming     the    Commissioner's   denial   of   her

application for disability insurance benefits.         We may not review

the Commissioner's refusal to reopen prior disability insurance

applications;     neither    may     we    review   the    Commissioner's

determination that the question whether Orphey suffered from a

disabling condition prior to December 18, 1992, was res judicata.

See Robertson v. Bowen, 803 F.2d 808, 810 (5th Cir. 1986).           Orphey

contends that her claim for disability insurance benefits for all

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
times before December 18, 1992 is not res judicata because her

mental   impairment   must     be    reevaluated         under    the    transitional

provisions in Section 5 of the Social Security Disability Benefits

Reform Act of 1984, Pub. L. 98-460, 98 Stat. 1794, 1801-02 (1984)

(the "DBRA").       This    argument      is    without     merit.        Regulations

implementing Section 5 of the DBRA, became effective on August 28,

1995, prior   to    the     filing   of       Orphey's    first    application     for

disability insurance benefits; and the transitional provisions,

cited by Orphey, are not applicable.                  See Passopulos v. Sullivan,

976 F.2d 642, 646 (11th Cir. 1992).

     Orphey contends that the Commissioner committed errors of law

in   determining     that     she    was       not     disabled     and    that    the

Commissioner's     determination      was       not    supported    by    substantial

evidence.   See Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir.

1990).   The Administrative Law Judge ("ALJ") determined at step 4

of the sequential process that Orphey was capable of performing her

past relevant work as a teacher's aide, and, accordingly, was not

disabled.   See Newton v. Apfel, 209 F.3d 448, 453 (5th Cir. 2000).

     Orphey argues that the Secretary implicitly found her unable

to perform her past relevant work in 1988 in its decision denying

her first application for disability insurance benefits.                          This

argument is specious. The purported finding relates to a different

period of time and the argument is based on findings that were

vacated by the Appeals Council's subsequent remand order.                           On

remand, the ALJ determined that Orphey was capable of performing

her past relevant work.


                                          2
     Orphey also argues that the ALJ erred in relying on the

Dictionary of Occupational Titles in determining that she was

capable of performing her past relevant work as it is performed in

the national economy. She contends that her past relevant work, as

she actually performed it, involved heavy lifting.          This argument

too is without merit.        To determine whether Orphey could perform

her past relevant work, the ALJ was required to assess the physical

demands of that work.          See Villa, 895 F.2d at 1022.          "This

determination may rest on descriptions of past work as actually

performed or as generally performed in the national economy.             ALJs

may take notice of job data in the Dictionary of Occupational

Titles . . . ."      Id. (internal citation omitted); see Leggett v.

Chater, 67 F.3d 558, 564-65 (5th Cir. 1995).

     Orphey asserts that the occupation of teacher's aide is semi-

skilled.     She argues that the ALJ determined in 1988 that Orphey

had no transferable skills.      As she is unskilled, contends Orphey,

there   is   no   evidence   supporting   the   ALJ's   finding   that   she

possessed the skills necessary to perform the occupation as it is

performed in the national economy.         This contention as well is

without merit.       The 1988 decision was vacated by the Appeals

Council and Orphey's insistence that she did not have the skills

necessary to be a teacher's aide is belied by the fact that she

worked as a teacher's aide for 18 years.

     Orphey contends that there is no evidence that she could

perform the full range of light work, given her stooping, sitting,

walking, and standing restrictions.         Yet again, her argument is


                                     3
without merit.    Dr. Charles Ahlm concluded that Orphey was limited

to "frequent" climbing, balancing, stooping, kneeling, crouching,

and crawling only.     The Commissioner's determination that Orphey

was capable of performing a full range of light work was supported

by substantial evidence.

       Orphey advances that the ALJ failed to give adequate weight to

the reports of Drs. John Sabatier, Charles Robertson, and Charles

Cox in determining that the onset date of her mental illness post-

dated the expiration of her insured status on December 31, 1992.

"A claimant is eligible for benefits only if the onset of the

qualifying medical impairment [or combination of impairments] began

on or before the date the claimant was last insured."                 Loza v.

Apfel, 219 F.3d 378, 393 (5th Cir. 2000).           "The claimant's stated

onset date of disability is to be used as the established date when

it   is consistent    with    available   medical    evidence   and   may   be

rejected only if reasons are articulated and the reasons given are

supported by substantial evidence."           Id.; see Ivy v. Sullivan, 898

F.2d   1045,   1048   (5th    Cir.   1990).      "The   starting   point    of

determining the onset date is the claimant's allegation as to when

the disability began, and the date the disability caused the

claimant to stop work is very significant.               Nevertheless, the

medical evidence is the primary element in the determination of the

onset of disability."        Spellman v. Shalala, 1 F.3d 357, 361 (5th

Cir. 1993) (internal citations omitted).

       Retrospective medical diagnoses constitute relevant evidence

of pre-expiration disability.        See Jones v. Chater, 65 F.3d 102,


                                      4
104 (8th Cir. 1995).     "Where the onset date is critical, however,

retrospective medical opinions alone will usually not suffice

unless   the   claimed   disability       date   is   corroborated,    as   by

subjective evidence from lay observers like family members."             Id.;

see Likes v. Callahan, 112 F.3d 189, 190-91 (5th Cir. 1997)

(adopting Jones); see also Loza, 219 F.3d at 396.

     Although Orphey's stated onset date is not inconsistent with

the medical evidence, see Loza, 219 F.3d at 393, the ALJ did

expressly consider the retrospective medical evidence.                The ALJ

noted that Drs. Robertson and Cox had not expressed opinions about

the onset date of Orphey's mental illness, that no corroborating

lay testimony had been presented, and that the medical evidence

prior to the expiration of Orphey's insured status did not mention

that Orphey suffered from depression or any other mental illness.

The ALJ noted specifically that the physicians who were managing

Orphey's arthritic pain did not mention that she was depressed.

     Orphey nevertheless urges that the ALJ erred by failing to

consult a medical advisor.      Unlike the situation in Spellman, 1

F.3d at 362, the contemporaneous medical evidence in this case is

not ambiguous, and there was no medical evidence prior to the

expiration of Orphey's insured status indicating that Orphey was

suffering from a mental illness.

     Orphey also urges that the ALJ erred by failing to apply the

severity standard of Stone v. Heckler, 752 F.2d 1099, 1101 (5th

Cir. 1985), in evaluating her mental impairments.           As the medical

records do not indicate that the onset date of Orphey's mental


                                      5
impairments pre-date the expiration of her insured status, Stone is

inapplicable.   For the same reason, the ALJ was not required to

evaluate Orphey's mental impairments under 20 C.F.R. § 404.1520a.

     For the foregoing reasons, the judgment of the district court

is, in all respects,

AFFIRMED.




                                6